384 N.W.2d 435 (1986)
L & H TRANSPORT, INC., Appellant,
v.
The DREW AGENCY, INC., Defendant and Third Party Plaintiff, Respondent,
v.
CHUBB AND SONS, INC., Third Party Defendant, Respondent, and
L & H TRANSPORT, INC., Appellant,
v.
CHUBB & SONS, INC., Respondent.
No. C6-85-104.
Supreme Court of Minnesota.
April 1, 1986.
Rehearing Granted July 8, 1986.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Court of Appeals be, and the same is, hereby affirmed. See Henning Nelson Const. Co. v. Fireman's Fund American Life Ins. Co., 383 N.W.2d 645 (Minn., filed March 21, 1986).